 1

 2

 3

 4
                                                       The Honorable BRIAN D. LYNCH
 5                                                     Chapter 7 Proceeding
                                                       Hearing Date: May 8, 2019
 6                                                     Hearing Time: 9:00 a.m.
                                                       Response Date: May 1, 2019
 7                                                     Tacoma, Washington

 8                      IN THE UNITED STATES BANKRUPTCY COURT
 9         FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
10   In Re:
                                                   Bankruptcy Case No.: 18-41253
11   MAGGIE BOLAND,
                                                   MOTION TO APPROVE COMPROMISE
12                                                 OF UIM CLAIM AND PAYMENT OF
                                         Debtor,   SPECIAL COUNSEL FEES
13

14
              COMES NOW, the Trustee, Mark D. Waldron, by and through his attorneys, Law
15
     Offices of Mark D. Waldron, PLLC and moves this Court for an order approving
16
     compromise of the UIM claim and payment of special counsel fees as follows:
17
              1. The debtor, at the time of filing Chapter 7 had a pending personal injury claim
18
     relating to an auto accident which occurred on November 29, 2017.
19
              2. The trustee applied to the Court to appoint a personal injury attorney. Special
20
     Counsel, Law Offices of Harold Carr Law Group, PLLC, were appointed to represent the
21
     estate on a one-third contingency fee basis, plus costs, subject to Court approval, to
22
     resolve this claim.
23

24

25                                                                            Law Offices of Mark D. Waldron
                                                                                   6711 Regents Blvd. W.. #B
                                                                                      Tacoma, WA 98466
     Motion to Approve Compromise of UIM Claim                                    Telephone: 253.565.5800
26   and Payment of Special Counsel Fees - 1                                   email: mark@mwaldronlaw.com
 1            3. The trustee previously received an offer to settle and compromise the third party

 2   claim for the policy limits of $25,000.00. That motion to approve was filed March 14, 2019

 3   (docket #24).

 4            4.   All liens and expenses are proposed to be paid through the third party

 5   settlement.

 6            5. The trustee proposes to accept the additional settlement offer for the UIM claim,

 7   sign a release and distribute the $12,500.00 as f ollows:

 8            Proposed Settlement                                            $12,500.00

 9            Special Counsel (fees)             $      4,166.25
                                                                              (4,166.25)
10

11            Bankruptcy Estate                                              $8,333.75

12            6. The debtor has listed this claim in the schedules and claimed an exemption in

13   the amount of $23,675.00 under 11 USC §522 (d)(11)(D) and $12,580.00 under 11 USC

14   §522 (d)(5). The trustee timely filed an objection, however, that matter has not been set

15   for hearing. The trustee anticipates paying the (d)(5) exemption of $12,580 leaving

16   $7,212.17, subject to the (d)(11)(D) dispute.

17            7. This proposed settlement is for UIM claim only (approval for the third party

18   settlement in the amount of $25,00000 has be filed with this Court) . It is the belief and

19   recommendation of the special counsel that this compromise be approved. Special counsel

20   is a well-experienced personal injury attorney.

21            8. The trustee proposes to accept the $12,500.00 settlement, sign a release of the

22   claim, and pay the special counsel fees, as set forth above.

23            9. The trustee believes that this compromise is in the best interest of the estate

24

25                                                                              Law Offices of Mark D. Waldron
                                                                                     6711 Regents Blvd. W.. #B
                                                                                        Tacoma, WA 98466
     Motion to Approve Compromise of UIM Claim                                      Telephone: 253.565.5800
26   and Payment of Special Counsel Fees - 2                                     email: mark@mwaldronlaw.com
 1   and its creditors. Therefore, the trustee proposes that the Court authorize a compromise

 2   and settlement as set forth above.

 3            DATED this 9th day of April, 2019.

 4                                                  Law Offices of Mark D. Waldron, PLLC

 5
                                                    /s/ Mark D. Waldron
 6                                                  MARK D. WALDRON (WSBA #9578)
                                                    Attorney for Trustee
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                         Law Offices of Mark D. Waldron
                                                                                6711 Regents Blvd. W.. #B
                                                                                   Tacoma, WA 98466
     Motion to Approve Compromise of UIM Claim                                 Telephone: 253.565.5800
26   and Payment of Special Counsel Fees - 3                                email: mark@mwaldronlaw.com
